DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over SANDSTROM et al. (U.S. Publication No. 2009/0151838, hereinafter SANDSTROM) in view of HSU (U.S. Publication No. 2007/0142518, hereinafter HSU). 
Regarding claims 1-3, 6, 9, 13-15, and 20, SANDSTROM teaches a tire having an internal component comprised of cord reinforced rubber comprised of: (A) a rubber composition comprised of, based upon parts by weight per 100 parts by weight rubber (phr): (1) cis 1,4-polyisoprene rubber and (2) about 20 to 60 phr of reinforcing filler comprised of (a) precipitated silica and (b) from zero to about 5 of rubber reinforcing carbon black, (4) resinous reaction product of methylene donor and methylene acceptor compound formed in situ within the rubber composition wherein said methylene donor is comprised of hexamethyoxymethylmelamine and wherein the methylene acceptor is comprised of at least one of unmodified phenol novolac resin and modified phenol novolac resin, resorcinol and mixtures thereof, (5) cobalt salt comprised of at least one of cobalt naphthenate, and cobalt neodecanoate in an amount of from about 0.2 to about 5 phr [0010-0020 and 0030], and (6) cure package comprised of sulfur, sulfonamide primary sulfur cure accelerator, and etc. [0021 and 0035]. The composition is used to produce tire internal component of cord reinforced/rubber composite may be one or more of a carcass ply, circumferential belt ply and circumferential overlay ply [0027].
With regard to the claim limitations, “10 phr to 40 phr of carbon black,” SANDSTROM teaches about 20 to 60 phr of reinforcing filler comprised of (a) precipitated silica and (b) from zero to about 5 of rubber reinforcing carbon black. The position is taken that about 5phr is close to 10 phr. The word “about” permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8%, see In re Ayers, 154 F 2d 182,69 USPQ 109 (CCPA 1946). A pressure limitation of 2-15 pounds per square inch was held to be readable on a reference which taught a pressure of the order of about 15 pounds per square inch, see In re Erickson, 343 F 2d 778, 145 USPQ 207 (CCPA 1965).
However, SANDSTROM does not teach (2) 10 phr to 40 phr of pre-silanized precipitated silica. 
In the same field of endeavor of tire and tire components (i.e., tread, sidewall, and carcass cord ply (Abstract; [0040]), HSU teaches a rubber composition which contains a hydrophobated, pre-silanized precipitated silica (Abstract; [0002 and 0020]) in the amount of about 10 to about 120 phr [0028-0029]. The pre-silanized precipitated silica is a precipitated silica having been pre-silanized by treating precipitated silica with said organomercaptoalkoxysilane or bis(3-trialkoxysilylalkyl)polysulfide having an average of from 2 to about 3.8 connecting sulfur atoms in its polysulfide bridge [0031]. In Table 2, the addition of silanized silica in the rubber composition provides improved elongation at break and 300% modulus compared to precipitated silica (Table 2; [0059]). 
Given SANDSTROM teaches the rubber composition comprises precipitated silica, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the hydrophobated, pre-silanized precipitated silica of HSU with the rubber composition of SANDSTROM for the benefit of obtaining improved properties as taught by HSU. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, see In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980).
Regarding claim 4, SANDSTROM teaches the rubber comprises resinous reaction product of methylene donor and methylene acceptor compound formed in situ within the rubber composition wherein said methylene donor is comprised of hexamethyoxymethylmelamine [0029]. The examiner takes the position that hexamethoxymethylmelamine would be present at 100 wt% since there are no other methylene donor present. 
Regarding claim 5, SANDSTROM teaches the rubber composition comprises (4) resinous reaction product of methylene donor and methylene acceptor compound formed in situ within the rubber composition wherein said methylene donor is comprised of hexamethyoxymethylmelamine. SANDSTROM does not disclose up to 50  weight percent of the claimed one or more methylene donor compounds. However, the claim limitations, “up to” includes zero, therefore, SANDSTROM satisfies the claim. 
Regarding claim 7, SANDSTROM teaches the rubber composition comprises 3 phr and 4 phr of zinc oxide (Table 1). The position is taken that 3 and 4 phr of zinc oxide is close enough to the 5 phr of zinc oxide as claimed. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.051.
Regarding claim 10, SANDSTROM teaches (A) a rubber composition comprised of, based upon parts by weight per 100 parts by weight rubber (phr): (1) cis 1,4-polyisoprene rubber and (2) about 20 to 60 phr of reinforcing filler comprised of (a) precipitated silica and (b) from zero to about 5 of rubber reinforcing carbon black. The amounts of silica and carbon black to arrive at the claimed range. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the proportions of the precipitated silica and carbon black of SANDSTROM through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodrufl 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
Regarding claim 11, SANDSTROM does not teach the presence of oil, however, the claim limitations recite, “less than 10 phr of oil” the term “less than” includes zero. Therefore, SANDSTROM satisfies the claim. 
Regarding claim 16-19, SANDSTROM teaches the rubber composition includes a cure package which provides a cord reinforced rubber composition for a tire with a rubber composition [0043]. The composition is used to produce tire internal component of cord reinforced/rubber composite may be one or more of a carcass ply, circumferential belt ply and circumferential overlay ply [0027].The internal tire is useful and adaptable where the cord of said cored reinforced/natural rubber composite is a plurality of brass coated steel cords or bronze coated steel wires [0028]. 

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over SANDSTROM et al. (U.S. Publication No. 2006/0169382, hereinafter SANDSTROM ‘016) in view of HSU (U.S. Publication No. 2007/0142518, hereinafter HSU). 
Regarding claims 1-3, 8, 9, and 13-20, SANDSTROM ‘016 teaches a tire having an internal component comprised of a composite of a cord reinforced natural rubber-rich rubber composite of: (A) a rubber composition comprised of, based upon parts by weight per 100 parts by weight rubber (phr): (1) at least conjugated diene based rubber comprised of: (a) 100 phr of cis 1,4-polyisoprene rubber, (2) about 25 to about 55 phr of reinforcing filler comprised of: (a) about 20 to about 48 phr of precipitated silica, (b) about 2 to about 20 phr of reinforcing carbon black (Abstract; [0009-0017]). The composite further comprises (d) a resinous reaction product of a methylene donor compound comprised of hexamethoxymethylmelamine and a methylene acceptor compound, (wherein the resinous reaction product is formed in situ within the rubber composition by adding the methylene donor compound and methylene acceptor compound individually to the rubber composition) [0020] in the amount of 0.05 to about 4 phr [0031]and (e) cobalt selected from at least one cobalt naphthenate, cobalt salts of fatty acids, and etc. [0021] in the amount of from about 0.2 to about 5 phr [0037]. The sulfur cured rubber of the cord [0047] are individually comprised of at least one filament wherein the filament comprised of at least one of steel, brass, coated steel, and etc. [0023-0025].The tire internal component of cord reinforce/composite for a carcass ply, circumferential belt ply, and circumferential overlay ply [0027-0028].
However, SANDSTROM ‘016 does not teach (2) 10 phr to 40 phr of pre-silanized precipitated silica. 
In the same field of endeavor of tire and tire components (i.e., tread, sidewall, and carcass cord ply (Abstract; [0040]), HSU teaches a rubber composition which contains a hydrophobated, pre-silanized precipitated silica (Abstract; [0002 and 0020]) in the amount of about 10 to about 120 phr [0028-0029]. The pre-silanized precipitated silica is a precipitated silica having been pre-silanized by treating precipitated silica with said organomercaptoalkoxysilane or bis(3-trialkoxysilylalkyl)polysulfide having an average of from 2 to about 3.8 connecting sulfur atoms in its polysulfide bridge [0031]. In Table 2, the addition of silanized silica in the rubber composition provides improved elongation at break and 300% modulus compared to precipitated silica (Table 2; [0059]). 
Given SANDSTROM ‘016 teaches the rubber composition comprises precipitated silica, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the hydrophobated, pre-silanized precipitated silica of HSU with the rubber composition of SANDSTROM ‘016 for the benefit of obtaining improved properties as taught by HSU. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, see In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980).
Regarding claim 4, SANDSTROM ‘016 teaches the composite further comprises (d) a resinous reaction product of a methylene donor compound comprised of hexamethoxymethylmelamine and a methylene acceptor compound, (wherein the resinous reaction product is formed in situ within the rubber composition by adding the methylene donor compound and methylene acceptor compound individually to the rubber composition) [0020]. The examiner takes the position that hexamethoxymethylmelamine would be present at 100 wt% since there are no other methylene donor present.
Regarding claim 5, SANDSTROM ‘016 teaches the composite comprises methylene compound may consist of a minor amount (less than 50 weight percent) of one or more of additional methylene donor compounds selected from one or more of, hexamethylenetetramine, methoxymethylmelamine, and etc. [0030]. 
Regarding claim 6, SANDSTROM ‘016 teaches the composite comprises methylene acceptor such as resorcinol, resorcinol derivatives, monohydric phenols, and their derivatives, and etc. [0032].
Regarding claim 7, SANDSTROM ‘016 teaches the rubber composition comprises 3 phr and 4 phr of zinc oxide (Table 1). The position is taken that 3 and 4 phr of zinc oxide is close enough to the 5 phr of zinc oxide as claimed. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.051.
Regarding claim 10, SANDSTROM ‘016 teaches the composite comprises 2) about 25 to about 55 phr of reinforcing filler comprised of: (a) about 20 to about 48 phr of precipitated silica, (b) about 2 to about 20 phr of reinforcing carbon black (Abstract; [0009-0017]).
Regarding claim 11, SANDSTROM ‘016 teaches the rubber composite can comprise processing oils including aliphatic, naphthenic, and aromatic oils in the amount ranging from about 0 to about 30 phr, more specifically from about 2 to 3 phr [0047].
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. SANDSTROM et al. and SANDSTROM, the closest prior art of record, fails to teach wherein the pre-silanized precipitated silica has a CTAB adsorption surface area which is within the range of 130 m2/g to 210 m2/g. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763